Citation Nr: 1550865	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-28 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a hearing loss disability of the right ear.  

2.  Entitlement to service connection for a bilateral eye disability, claimed as due to chemical burns.  

3.  Entitlement to an increased disability rating in excess of 10 percent commencing August 27, 2006, for status post fracture of the tips of the spinous processes at C7-T1 (cervical spine disability).  

4.  Entitlement to an initial disability rating in excess of 10 percent commencing August 27, 2006, for paresthesias of the left upper extremity, as due to a qualifying chronic disability to include an undiagnosed illness.  

5.  Entitlement to an increased (compensable) disability rating commencing August 27, 2006, to February 3, 2009, in excess of 10 percent prior to April 29, 2015, and in excess of 30 percent thereafter for residuals of a cold weather injury to the left hand.  

6.  Entitlement to an increased (compensable) rating commencing August 27, 2006, to April 29, 2015, and in excess of 20 percent thereafter for right suprascapular nerve impingement with intermittent radiculopathy, paresthesias, and numbness of the right upper extremity.  

7.  Entitlement to an increased (compensable) disability rating commencing August 27, 2006, to February 3, 2009, in excess of 10 percent prior to April 29, 2015, and in excess of 30 percent thereafter for residuals of a cold weather injury to the right hand.  

8.  Entitlement to an increased (compensable) rating commencing August 27, 2006, for hearing loss of the left ear.  

9.  Entitlement to an increased (compensable) rating commencing August 27, 2006, for post-operative nasal reconstruction with residual deviation.  

10.  Entitlement to an initial disability rating in excess of 30 percent commencing August 27, 2006, to April 16, 2015, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) with depressive disorder.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1990 to February 1993, and from April 2005 to August 2006.  He also had unverified periods of active duty for training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

The Veteran also perfected an appeal of the RO's denial of service connection for tinnitus.  In a June 2015 rating decision, however, service connection for tinnitus was granted by the RO.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issue of service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1994 rating decision, service connection for a hearing loss disorder of the right ear was denied.  The RO found no evidence had been received of a current hearing loss disability of the right ear.  The Veteran did not perfect a timely appeal of this decision, and did not submit new and material evidence within one year.  

2.  The evidence associated with the claims file subsequent to the February 1994 rating decision does not indicate a current hearing loss disability of the right ear, as defined by VA at 38 C.F.R. § 3.385, or is cumulative and redundant of evidence previously of record.  

3.  From August 27, 2006, the Veteran's residuals of fractures of the cervical spine are characterized by forward flexion greater than 30 degrees; a combined range of motion greater than 170 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; and an absence of incapacitating episodes.  

4.  For the entire rating period from August 27, 2006, the Veteran's paresthesias of the left upper extremity has resulted in no more than mild impairment of the left arm and hand.  

5.  For the rating period from August 27, 2006, to February 3, 2009, the Veteran's residuals of a cold weather injury to the left hand resulted in pain and numbness of the fingers of the left hand.  

6.  For the rating period from February 3, 2009, to April 29, 2015, the Veteran's residuals of a cold weather injury to the left hand did not result in arthralgia, other pain, numbness, or cold sensitivity, plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis.  

7.  From April 29, 2015, the Veteran's residuals of a cold weather injury to the left hand did not result in any ankylosis, limitation of motion, or other functional loss of use of the hand.  

8.  For the rating period from August 27, 2006, to April 29, 2015, the Veteran's suprascapular nerve entrapment of the right upper extremity, with paresthesias, has resulted in at least mild impairment due to such symptoms as pain and numbness of the right arm.  

9.  From April 29, 2105, the Veteran's suprascapular nerve entrapment of the right upper extremity, with paresthesias, has resulted in no more than mild impairment of the right arm.  

10.  For the rating period from August 27, 2006, to February 3, 2009, the Veteran's residuals of a cold weather injury to the right hand resulted in pain and numbness of the fingers of the right hand.  

11.  For the rating period from February 3, 2009, to April 29, 2015, the Veteran's residuals of a cold weather injury to the right hand did not result in arthralgia, other pain, numbness, or cold sensitivity, plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis.  

12.  From April 29, 2015, the Veteran's residuals of a cold weather injury to the right hand did not result in any ankylosis, limitation of motion, or other functional loss of use of the hand.  

13.  For the entire rating period from August 27, 2006, the Veteran's hearing loss disability of the left ear has been manifested by no worse than Level I hearing acuity in the left ear with essentially normal hearing acuity in the right ear.  

14.  For the entire rating period from August 27, 2006, the Veteran's post-operative residuals of nasal reconstruction with residual deviation have resulted in less than 50 percent obstruction of both sides of the nasal passages.  

15.  For the period from August 27, 2006, to April 16, 2015, the Veteran's PTSD with depressive disorder has resulted in a depressed mood, impairment in motivation and energy, and a loss of enjoyment in once-pleasurable activities.  

16.  For the entire rating period from August 27, 2006, the Veteran's PTSD with depressive disorder has not resulted in no more than moderate occupational and social impairment, with only moderate deficiencies in most areas, such as work, school, and family relations.  

17.  The service-connected disabilities prevented the Veteran from obtaining or retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The February 1994 rating decision which denied service connection for a hearing loss disability of the right ear is final.  38 U.S.C.A. §§ 7103, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  New and material evidence has not been received to reopen service connection for a hearing loss disability of the right ear.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for a disability rating in excess of 10 percent for status post fracture of the tips of the cervical spine have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2015).  

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 10 percent and no higher from August 27, 2006 to February 3, 2009 for the residuals of a cold weather injury to the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7122 (2015).  

5.  The criteria for a disability rating in excess of 10 percent from August 27, 2006 to April 29, 2015, and in excess of 30 percent thereafter, for the residuals of a cold weather injury to the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7122 (2015).  

6.  Resolving reasonable doubt in favor of the Veteran, the disability rating of 10 percent and no higher from August 27, 2006 to February 3, 2009 for the residuals of a cold weather injury to the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7122 (2015).  

7.  The criteria for a disability rating in excess of 10 percent from August 27, 2006 to April 29, 2015, and in excess of 30 percent thereafter for the residuals of a cold weather injury to the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7122 (2015).  

8.  The criteria for a disability rating in excess of 10 percent for paresthesias of the left arm and hand due to an undiagnosed illness have not been met for any period from August 27, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8515 (2015).  

9.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 20 percent and no higher from August 27, 2006 to April 29, 2015 for suprascapular nerve entrapment of the right upper extremity, with paresthesias, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8513 (2015).  

10.  The criteria for a disability rating in excess of 20 percent from April 29, 2015, for suprascapular nerve entrapment of the right upper extremity, with paresthesias, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8513 (2015).  

11.  The criteria for a compensable rating for a hearing loss disability of the left ear have not been met for any period from August 27, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

12.  The criteria for a compensable rating for post-operative residuals of nasal reconstruction with residual deviation have not been met for any period from August 27, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6522 (2015).  

13.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 50 percent and no higher from August 27, 2006 to April 16, 2015 for PTSD with depressive disorder have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

14.  The criteria for a disability rating in excess of 50 percent for PTSD with depressive disorder have not been met for any period from August 27, 2006.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

15.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of July, August, and October 2007, March 2008, and January 2009 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased rating and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letters were also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to an application to reopen service connection, VA must notify the claimant of the evidence that is necessary to both reopen the previously denied claim and to establish entitlement to service connection.  To satisfy this requirement, VA is required to look at the bases for the prior denial of service connection and to provide the Veteran with notice that describes what evidence is needed to substantiate those elements required to establish service connection that were found to be insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, such notice was afforded the Veteran in a July 2007 letter which provided notice of the evidence that was necessary to both reopen the previously denied claim and to establish service connection.  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability ratings assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in May 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  New and Material Evidence - Hearing Loss of the Right Ear

The Veteran contends he experienced onset of a hearing loss disability of the right ear during service, and service connection for such a disability is, therefore, warranted.  As an initial matter, the Board notes the Veteran has been granted service connection for hearing loss of the left ear, and for tinnitus.  

In a February 1994 rating decision, the RO denied service connection for a hearing loss disorder of the right ear.  The RO found evidence of a hearing loss disorder of the right ear as defined by 38 C.F.R. § 3.385 had not been received.  The Veteran was notified in March 1994, but did not initiate a timely appeal; thus, the February 1994 rating decision became final.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

At the time of the February 1994 rating decision, the evidence of record included the service treatment records, VA and private treatment records, and the appellant's assertions regarding his disorder.  Records before VA at the time of the 1994 decision reflect that, at the time of that decision, the Veteran did not have a hearing loss disability of the right ear as defined by applicable VA regulations.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The evidence associated with the claims file subsequent to the February 1994 rating decision does not indicate a current hearing loss disorder of the right ear, and is cumulative and redundant of evidence previously of record.  The additional evidence of record, including VA treatment records, still does not meet the criteria for a hearing impairment/disability as defined by VA regulation at 38 C.F.R. § 3.385.  

Upon review of the Veteran's service treatment records for the 2005-06 active duty period, as well as the post-service treatment records, the Board notes that there are no findings of a hearing loss disability of the right ear.  Pursuant to the claim to reopen, the Veteran was afforded a VA audiological examination in February 2008.  Pure tone thresholds, in decibels, were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20

The average pure tone threshold was 10dBs in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

On VA audiological examination in February 2009, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
20

The average pure tone threshold was 19dBs in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

More recently, a VA audiological examination was afforded the Veteran in April 2015.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20

The average pure tone threshold was 15dBs in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

With respect to this claim, the additional evidence of record does not reflect that the Veteran currently has a right ear hearing loss disability for VA purposes or has had such disability at any point during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the evidence received by VA since the February 1994 rating decision is not new and material as it does not relate to an unestablished fact of current right ear hearing loss disability (38 C.F.R. § 3.385) necessary to substantiate the claim.  

A current disability is central to any service connection claim, and in the absence of competent evidence of a current hearing loss disorder of the right ear, the application to reopen a service connection claim for hearing loss of the right ear must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In so deciding, the Board notes that the Veteran is not prevented from filing in the future a new service connection claim for a hearing loss disorder of the right ear, should his hearing acuity decline to the extent that it becomes a disability for VA purposes.  

The Veteran has himself asserted that he has a current hearing loss disorder.  The Board finds that the Veteran is competent to report such observable symptoms as a decline in hearing acuity, but is not competent to diagnosis a hearing loss disorder, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)  The diagnosis of a hearing loss disorder is based on clinical testing by a competent expert, as any such disability is established by objective clinical audiometric and speech recognition findings.  

Some medical issues require specialized knowledge and training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The Veteran has also not stated he is reporting the statements of a competent expert.  

Therefore, in consideration of the foregoing, the Board finds that reopening of the service connection claim for a right ear hearing loss disorder is not warranted.  


III.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

a. Rating of the Cervical Spine Disability

The Veteran seeks a disability rating in excess of 10 percent for the status post fracture of the tips of the spinous processes at C7-T1.  He asserts this disability has increased in severity since the assignment of a 10 percent rating.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. 
§ 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Spinal disabilities may also be rated under the criteria for intervertebral disc syndrome (IVDS), if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2015).  

When rating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance'" may constitute functional loss).  

On VA examination in February 2009, the Veteran reported a marked worsening of cervical spine symptomatology due to the 2005-06 recall to active duty, during which he had to wear a helmet and other heavy equipment, putting additional strain on the cervical spine.  On physical examination of the cervical spine, the spine was without torticollis, scoliosis, kyphosis, tenderness, or spasm.  Range of motion testing indicated forward flexion to 45 degrees, extension to 20 degrees, lateral flexion to 35 degrees bilaterally, and lateral rotation to 50 degrees bilaterally.  No additional limitation of motion was noted with repetitive motion, but pain was reported at the ends of all ranges of motion.  Evaluation of the upper extremities did not result in any evidence of deficits in strength, reflexes, or sensory response.  

On VA examination in May 2015, the Veteran reported pain and limitation of motion of the cervical spine.  Range of motion testing indicated forward flexion to 45 degrees, extension to 45 degrees, lateral flexion to 30 degrees to the right and 35 degrees to the left, and lateral rotation to 30 degrees to the right and 50 degrees to the left.  With repetitive motion, forward flexion was to 45 degrees, extension to 45 degrees, lateral flexion to 30 degrees to the right and 30 degrees to the left, and lateral rotation to 30 degrees to the right and 50 degrees to the left.  Pain was reported with motion, but the examiner stated the Veteran's pain did not result in any additional limitation of motion.  The Veteran was also without muscle spasm, and while he reported localized tenderness, this did not result in any abnormal gait or abnormal spinal contour, according to the examiner.  Muscle strength and reflexes of the upper extremities were within normal limits.  The Veteran did report radiculopathy, and moderate paresthesias and/or dysesthesias was reported.  No intervertebral disc syndrome was diagnosed at that time.  On X-ray examination, degenerative disc disease and some loss of the lordosis of the cervical spine was confirmed.  

VA and private outpatient treatment records have also been obtained and review, but they do not reflect findings markedly different from those already noted above.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for residuals of fractures of the cervical spine for the entirety of the appeals period.  At no time has the evidence displayed forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Even taking into account functional limitation of motion due to pain, the evidence has exhibited forward flexion of the cervical spine to 45 degrees before objective onset of pain, according to the February 2009 and May 2015 VA examination reports.  Moreover, the combined range of motion of the cervical spine has been in excess of 170 degrees at all times of record during the pendency of the appeal.  No additional limitation of motion was noted to result from such factors as pain, pain with motion, weakness, instability, excess fatigability or after repetitive motion, according to the examiner.  See DeLuca, 8 Vet. App. at 202.

The May 2015 VA examination report also indicated the Veteran did not have IVDS; thus, a disability rating in excess of 10 percent on that basis is not warranted.  Likewise, the outpatient treatment records for this period are devoid of either incapacitating episodes or evidence of forward flexion of the cervical spine limited to 30 degrees or less.  The Board acknowledges that the Veteran has reported paresthesias of the upper extremities bilaterally; however, he has already been granted separate compensable disability ratings for neurological impairment of both upper extremities, and those separate ratings are considered herein.  VA is prevented from assigning multiple disability ratings for the same symptomatology, in this case, neurological impairment of the upper extremities.  See 38 C.F.R. § 4.14.  Overall, the preponderance of the evidence is against a disability rating in excess of 10 percent for the service-connected disability of the cervical spine for any period.  

The Board has also considered whether staged ratings are warranted.  However, because the evidence reflects a consistent level of impairment for the appeals period, staged ratings are not currently warranted.  See Hart, 21 Vet. App. at 505.  Whether referral for an extraschedular rating is warranted will be considered below.  

b. Rating of the Left Upper Extremity

The Veteran seeks a disability rating in excess of 10 percent for paresthesias of the left arm and hand due to an undiagnosed illness.  He asserts generally this disability results in impairment in excess of that contemplated by the current rating.  

The Veteran has also been awarded a separate compensable rating for residuals of a cold weather injury of the left hand, rated as noncompensable prior to February 3, 2009, a 10 percent rating from February 3, 2009, to April 29, 2015, and a 30 percent rating from April 29, 2015.  He asserts generally that these ratings are inadequate for his claimed level of impairment, and increased ratings are warranted.  

The Veteran's neurological impairment of the left upper extremity is currently rated by analogy under Diagnostic Code 8515.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Under Diagnostic Code 8515 for paralysis of the median nerve, incomplete paralysis of the median nerve in the major extremity warrants 10, 30, or 50 percent ratings if it is mild, moderate, or severe, respectively.  For the minor extremity, incomplete paralysis of the median nerve warrants 10, 20, or 40 percent ratings if it is mild, moderate, or severe, respectively.  A 70 percent rating is warranted for paralysis of the median nerve in the major extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened, and; pain with trophic disturbances.  The same paralysis for the minor extremity warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

According to the May 2015 VA examination report, the Veteran is right-handed.  Thus, the right upper extremity is the major extremity, and the left upper extremity is the minor extremity.  38 C.F.R. § 4.69 (2015).  

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, and when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.  

The residuals of a cold weather injury of the left hand are rated under Diagnostic Code 7122, which provides a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted for arthralgia, other pain, numbness, or cold sensitivity, plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent rating is the maximum schedular rating under this code, and is warranted for arthralgia or other pain, numbness, or cold sensitivity, plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.  

Diagnostic Code 7122 also provides for the rating of amputations of the fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., shall be separately rated unless they are used to support rating under Diagnostic Code 7122.  Each affected part (e.g., hand, foot, ear, nose) shall be separately rated and the ratings combined in accordance with § 4.25 and 4.26.  38 C.F.R. § 4.104, Diagnostic Code 7122, Notes (1), (2).  

At the VA examination in February 2009, the Veteran reported cold sensitivity of the bilateral upper extremities, resulting in a burning sensation.  Bilateral hyperhidrosis was also reported, but he denied weakness or arthralgia of the upper extremities.  On physical examination of the upper extremities, no swelling or deformity was present.  The hands were without evidence of hyperhidrosis, Raynaud color changes, joint tenderness, or arthritic changes.  Wrist pulses were full and capillary refill was within normal limits.  No limitation of motion of either upper extremity was noted.  On neurological examination, both upper extremities were normal, with intact sensation to light touch and pinprick.  Deep tendon reflexes were also intact bilaterally and motor strength was 5/5 bilaterally.  No evidence of abnormalities of either the hands or nails was observed by the examiner, and the Veteran was also without any tissue loss.  The examiner noted that a February 2008 EMG study found no neurological abnormalities involving the upper extremities.  

The Veteran was afforded a VA examination in April 2015.  He reported impaired motor skills of both hands when cold due to paresthesias and numbness.  Pain of the bilateral upper extremities was characterized as moderate, with mild numbness and paresthesias and/or dysesthesias bilaterally.  On physical examination, muscle strength was 5/5 at the elbows and wrists, with 5/5 grip and pinch strength in both hands.  No muscle atrophy was present, according to the examiner.  Reflexes were 2+ at the biceps and triceps bilaterally.  Sensory perception was within normal limits at the shoulder, inner and outer forearms, hands, and fingers bilaterally, and no tropic changes were present.  Phalen's and Tinel's signs were both negative.  The radial, median, ulnar, musculotaneous, circumflex, thoracic, and radicular nerves were all normal.  EMG studies of the upper extremities were within normal limits, according to the examination report.  

The Veteran has received VA outpatient treatment for the upper extremities during the pendency of this appeal.  These treatment records document findings similar to those noted on VA examination.  

Considering first the Veteran's paresthesias of the left upper extremity due to an undiagnosed illness, the Board finds a disability rating in excess of 10 percent is not warranted, as the preponderance of the evidence is against the award of the next higher rating of 20 percent, or any higher rating thereafter.  As noted above, a 20 percent rating is warranted for incomplete paralysis of the median nerve of the minor extremity resulting in moderate impairment.  Such has not been demonstrated in the present case.  While the 2009 and 2015 VA examination reports reflect the Veteran's reports of pain and numbness of the left upper extremity, they also note he was without limitation of motion, loss of strength, or more than mild neurological impairment.  Based on these clinical findings, the Board concludes that no more than mild impairment of the median nerve of the left upper extremity has been demonstrated.  While the Veteran has also experienced impairment of the left hand and wrist, these symptoms will be considered as part of his claim for an increased rating for the residuals of a cold injury of the left upper extremity.  

The Board has considered whether a higher rating is warranted due to additional limitation of motion resulting from pain, pain on use, weakness, fatigability, and incoordination.  In the present case, however, the evidence has not exhibited any additional impairment due to such factors.  See DeLuca.  As the evidence has also not exhibited a level of impairment in excess of that noted herein, a staged rating is also not warranted.  

Considering next the Veteran's residuals of a cold weather injury to the left hand, a staged rating has been granted for this disability.  Resolving reasonable doubt in the Veteran's favor for the period prior to March 3, 2009, for which the Veteran has been awarded a noncompensable rating, the Board finds a 10 percent rating is warranted, as the Veteran has provided credible reports of pain and numbness of the fingers of the left hand.  According to the February 2009 VA examination report, the Veteran reported a long-standing history of cold sensitivity, burning, and numbness of the fingers of the left hand.  As a result, the Board finds a 10 percent disability rating is warranted for the period prior to March 3, 2009.  As a result of this award, the Veteran is in receipt of a 10 percent disability rating for the entire period prior to April 29, 2015.  

The Board must next consider entitlement to a disability rating in excess of 10 percent prior to April 29, 2015.  The February 2009 VA examination report, outpatient treatment records, and other evidence of record are negative for arthralgia, other pain, numbness, or cold sensitivity of the left hand, along with tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis.  In the absence of such findings, a disability rating in excess of 10 percent is not warranted for the period prior to April 29, 2015.  

Finally, the Board must consider entitlement to a disability rating in excess of 30 percent effective April 29, 2015.  Such a rating represents the maximum schedular rating available under Diagnostic Code 7122, for residuals of a cold weather injury.  The Board has considered other diagnostic criteria for the hand, but does not find these codes would result in a higher rating, as the Veteran retains both sensation and range of motion of all fingers of the hand.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-30.  The Veteran's left hand is also without full or partial loss of any fingers, and no examiner has indicated impairment which is the functional equivalent of amputation; as such, an increased rating on that basis is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5126-56.  Additionally, because the Veteran has not displayed a level of impairment in excess of that noted above, additional staged ratings are not warranted.  Whether referral for an extraschedular rating is warranted will be considered below.  

c. Rating of the Right Upper Extremity

The Veteran seeks a compensable rating prior to April 29, 2015, and in excess of 20 percent thereafter, for suprascapular nerve entrapment of the right upper extremity, with paresthesias of the right arm.  The Veteran also seeks a compensable rating prior to February 3, 2009, a disability rating in excess of 10 percent prior to April 29, 2015, and in excess of 30 percent thereafter for residuals of a cold weather injury to the right hand.  

The suprascapular nerve entrapment of the right upper extremity, with paresthesias, is rated under Diagnostic Code 8513, for paralysis of all radicular groups.  For the major upper extremity, incomplete paralysis resulting in mild, moderate, or severe impairment warrants a 20, 40, or 70 percent disability rating, respectively.  Complete paralysis of the major extremity warrants a 90 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  

The pertinent diagnostic criteria for residuals of a cold weather injury have already been noted above.  Additionally, the relevant clinical findings for the upper extremities have already been reported in the prior section of this decision and need not be repeated herein.  

Considering first entitlement to a compensable rating prior to April 29, 2015 for suprascapular nerve entrapment of the right upper extremity, with paresthesias, the Board finds, resolving reasonable doubt in the Veteran's favor, that a 20 percent disability rating is warranted for this period.  According to the February 2009 VA examination report and additional VA outpatient treatment records, the Veteran experienced pain, numbness, and occasional paresthesias during this period.  These symptoms more nearly approximate to mild impairment of the radicular group of the right upper extremity, which warrants a 20 percent rating.  

The Board further finds, however, that a disability rating in excess of 20 percent is not warranted at any time during the appeals period, as the evidence of record does not suggest more than mild impairment resulting from incomplete paralysis of the radicular group of the right upper extremity.  While the 2009 and 2015 VA examination reports reflect the Veteran's reports of pain and numbness of the right upper extremity, they also note he was without limitation of motion, loss of strength, or more than mild neurological impairment of the same.  Based on this evidence, the Board concludes that no more than mild impairment of the radicular group of the right upper extremity has been demonstrated.  While the Veteran has experienced impairment of the right hand and wrist, these symptoms are considered as part of his claim for an increased rating for residuals of a cold injury of the right upper extremity, so they may not be also rated here.  38 C.F.R. § 4.14.  

The Board has considered whether a higher rating is warranted due to additional limitation of motion resulting from pain, pain on use, weakness, fatigability, and incoordination.  In the present case, however, the Veteran has not exhibited any additional impairment due to such factors.  See DeLuca.  As he has also not exhibited a level of impairment in excess of that noted herein, a staged rating is also not warranted at the present time.  

Considering next the Veteran's residuals of a cold weather injury to the right hand, a staged rating has been granted for this disability.  For the period prior to March 3, 2009, for which the Veteran has been awarded a noncompensable rating, the Board, resolving reasonable doubt in the Veteran's favor, finds a 10 percent rating is warranted, as the Veteran has provided credible reports of pain and numbness of the fingers of the right hand.  According to the February 2009 VA examination report, the Veteran reported a long-standing history of cold sensitivity, burning, and numbness of the fingers of the right hand.  As a result, the Board, resolving reasonable doubt in the Veteran's favor, finds a 10 percent disability rating is warranted for the period prior to March 3, 2009.  As a result of this award, the Veteran is in receipt of a 10 percent disability rating for the entire period prior to April 29, 2015.  

The Board must next consider entitlement to a disability rating in excess of 10 percent prior to April 29, 2015.  The February 2009 VA examination report, outpatient treatment records, and other evidence of record are negative for arthralgia, other pain, numbness, or cold sensitivity of the right hand, along with tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis.  In the absence of such findings, a disability rating in excess of 10 percent is not warranted for the period prior to April 29, 2015.  

Finally, the Board must consider entitlement to a disability rating in excess of 30 percent effective April 29, 2015.  Such a rating represents the maximum schedular rating available under Diagnostic Code 7122, for residuals of a cold weather injury.  The Board has considered other diagnostic criteria for the hand, but does not find these codes would result in a higher rating, as the Veteran retains both sensation and range of motion of all fingers of the hand.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-30.  The Veteran's right hand is also without full or partial loss of any fingers, and no examiner has indicated impairment which is the functional equivalent of amputation; as such, an increased rating on that basis is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-30.  Additionally, because the evidence has not displayed a level of impairment in excess of that noted above, additional staged ratings are not warranted.  Whether referral for an extraschedular evaluation is warranted will be considered below.  

d. Rating of Hearing Loss of the Left Ear

The Veteran seeks a compensable rating for hearing loss of the left ear.  He asserts this disability has worsened in severity, and an increased rating is warranted.  

Ratings of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Where hearing loss is service-connected in only one ear, the other ear is to be assigned a Roman numeral designation of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85.  Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold," may be used to determine a Roman numeral designation in exceptional circumstances, such as when puretone thresholds at each of the four specified frequencies are 55dBs or more.  38 C.F.R. § 4.86.  

A VA audiometric examination was afforded the Veteran in February 2009.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
15
20
19
LEFT
20
15
20
55
28

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  

Most recently, the Veteran was afforded a VA audiometric examination in April 2015.  The results of this VA examination, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
15
20
15
LEFT
15
15
25
55
28

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  

Applying the values of these VA examination to the rating criteria results in a numeric designation of Level I in the left ear for both examinations. See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment, along with assignment of Level I to the right ear, to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating, as has been assigned by the RO; thus, the Board finds a compensable rating on a schedular basis for hearing loss is not warranted for any period.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that
 
[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.

Id. at 455.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulty hearing conversations, as voiced by the Veteran.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which have been demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular rating criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

According to the most recent VA examination of record, dated in April 2015, the Veteran was able to hear conversations and scored 94 percent on word recognition testing for the left ear.  The examiner also did not note any significant or unusual effects on the Veteran's daily functioning, including any unusual impairment in employment.  The examiner did note the Veteran's complaints that his hearing loss interfered with his ability to hear conversations in almost all listening environments.  However, the Veteran does not have any symptoms or impairment from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria of audiometric and speech recognition testing.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the hearing loss at issue.  In the absence of evidence that the schedular rating criteria is inadequate to rate the disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In conclusion, the preponderance of the evidence is against a compensable rating on any basis for hearing loss of the left ear.  As a preponderance of the evidence is against the award of a higher rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

e.  Rating of Post-operative Residuals of Nasal Reconstruction

The Veteran seeks a compensable rating for post-operative residuals of nasal reconstruction with residual deviation.  The Veteran contends generally that this disability is more severe than currently rated, and a compensable rating is warranted.  

The Veteran's residuals of a nasal reconstruction are rated under Diagnostic Code 6502, for deviation of the nasal septum.  Diagnostic Code 6502 provides a 10 percent rating may be assigned for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97; Diagnostic Code 6502.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

According to the various VA examination reports and outpatient treatment records, while the Veteran does have a deviated nasal septum, he does not have more than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  On VA examination in February 2009, the Veteran reported no current symptoms related to the nasal injury, and no obstruction of nasal breathing.  On physical examination, no nasal airway obstruction was observed, and the septum deviation was described by the examiner as mild.  Most recently, on VA examination in May 2015, a deviated nasal septum was confirmed, but the Veteran was without 50 percent or more obstruction on either side of the nasal passages; neither was complete obstruction present on either side.  No other nasal symptomatology directly related to this service-connected disability was noted by the examiner.  

The Board has considered the applicability of other diagnostic codes; however, the Veteran's post-operative residuals of a nasal reconstruction of a deviated septum is not shown to involve any other factor that would warrant evaluation under any other provision of the rating schedule for nasal disorders.  This disability is not shown to result in nasal polyps, recurrent episodes of rhinitis or sinusitis, or other symptoms which would result in a higher evaluation under other pertinent diagnostic criteria.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-24.  On VA examination in May 2015, the Veteran reported recurrent headaches which he attributed to his nasal injury, but the examiner did not indicate the reported headaches were a residual of the Veteran's service-connected deviated septum.  As such, the Board may not consider them in evaluating this disability.  Whether referral for an extraschedular evaluation is warranted will be considered below.  

In conclusion, the preponderance of the evidence is against a compensable rating for post-operative residuals of nasal reconstruction with residual deviation.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

e. Rating PTSD with Depressive Disorder

The Veteran seeks entitlement to a disability rating in excess of 30 percent prior to April 16, 2015, and in excess of 50 percent thereafter for PTSD with depressive disorder.  

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) warrants a 30 percent rating.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Considering first the period prior to April 16, 2015, the Veteran has been awarded a 30 percent evaluation for this period.  After considering the totality of the record, the Board finds the evidence to be in relative equipoise as to whether a 50 percent rating is warranted.  For this period, the Veteran was afforded a December 2008 VA examination, as well as VA outpatient treatment.  According to the VA examination report and treatment records, the evidence shows a depressed mood, decreased motivation and energy, a restricted affect, loss of interest in once-enjoyable activities, loss of appetite, impaired memory and concentration, and anxiety.  The Veteran reported getting divorced from his wife of 15 years, and little contact with friends, except for a few fellow veterans.  Finally, other symptoms have included poor sleep, avoidance of stimuli which might remind him of stressor events during service, and recurrent nightmares.  In 2009, he was briefly hospitalized at a VA medical center for psychiatric treatment following a period of excessive drinking and some suicidal thoughts.  

Based on these findings, the Board finds the evidence in relative equipoise between 30 and 50 percent evaluations.  Resolving reasonable doubt in the Veteran's favor, a 50 percent evaluation for the period prior to April 16, 2015 is thus warranted.  This award results in the assignment of a 50 percent disability rating for the entirety of the period on appeal.  The Board must next consider entitlement to a disability rating in excess of 50 percent for this period.  

In addition to the evidence noted above, the Veteran was afforded an April 2015 VA examination, as well as VA treatment.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 50 percent at any time during the pendency of the appeal.  For the entire rating period from August 27, 2006, the Veteran's PTSD with depressive disorder has not resulted in no more than moderate occupational and social impairment, with only moderate deficiencies in most areas, such as work, school, and family relations.  

According to the evidence of record, though the Veteran has reported a history of social isolation and dissolution of his marriage, he has denied any homicidal thoughts or plans.  He has reported suicidal thoughts in the past, but has denied any such plans.  He also denied or otherwise did not display obsessional rituals which interfered with routine activities.  His speech has not been intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with examiners and others in a clear, coherent manner.  Though he has exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, as all examiners of record have found him able to maintain his personal hygiene, finances, and household without assistance.  He also has not displayed impaired impulse control, such as unprovoked irritability with periods of violence, and he has denied any recent legal difficulties related to the PTSD during the pendency of this appeal.  All VA examination reports indicate he had been fully alert and oriented at all times of record, without any periods of loss of contact with surroundings or reality.  No history of delusions or hallucinations has been noted.  

Furthermore, the symptoms the Veteran does have (e.g. restricted affect, anxiety, depression, recurrent thoughts, diminished interest in activities, avoidance symptoms and irritability and heightened startle response) have not been demonstrated to be so frequent and disabling as to result in more than moderate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As noted above, his judgment was always intact and thought process was unremarkable.  While the Veteran described occupational impairment resulting in difficulty with employment, he has reported intermittent employment in the past, as well as his taking of some college courses.  The record reflects he has not been hospitalized for a mental disorder since 2009 and no longer takes medication for his psychiatric symptoms.  Additionally, VA examiners consistently assessed the Veteran as competent and able to fully function independently.  In light of the above, the Board finds the preponderance of the evidence to be against a disability rating for PTSD with depressive disorder in excess of 50 percent for the entirety of the appeals period.  See 38 C.F.R. §§ 4.3, 4.7.  Whether referral for an extraschedular evaluation is warranted will be considered below.  


IV.  Extraschedular Consideration

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.71a, 4.86, 4.97, 4.104, 4.124a, 4.130, Diagnostic Codes 5235-43, 6100, 6522, 7122, 8315, 8515, 9411; see Mauerhan.  The symptomatology and impairment caused by the Veteran's disabilities of the cervical spine, paresthesias and cold weather injury of the bilateral upper extremities, left ear hearing loss, post-operative residuals of nasal reconstruction, and PTSD are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  

The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary symptoms as pain and limitation of motion of the cervical spine and upper extremities, loss of hearing acuity for the left ear, and impairment in personality and mood due to his PTSD; the applicable rating criteria specifically address such symptoms or impairments.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular rating is not warranted.  Neither the Veteran nor the evidence of record has suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

V.  TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Taking into account the grants made by the Board herein, the service-connected disabilities have had, for the entire period since the receipt of the Veteran's claim for a TDIU in January 2008, a combined disability rating of at least 70 percent, with at least one rating in excess of 40 percent.  Based on the above, the service-connected disabilities have met the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal.  See 38 C.F.R. § 4.25 (2015).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). 

The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to his service-connected disabilities, specifically, the disabilities of the upper extremities, which impair his prior occupation as a machinist, as well as his PTSD and other service-connected disabilities.  The Veteran has stated that because of constant pain and numbness in his hands, he could no longer perform machining work.  He has further stated that due to social issues resulting from his PTSD with depressive disorder, he is unable to find work in other fields.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him unable to follow (maintain) substantially gainful employment.  In a January 2008 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that the highest educational level he achieved was four years of college, resulting in a degree.  He has also asserted that he has not worked on a regular basis since the end of his last period of active duty service in 2006.  Recent VA examination reports indicate the Veteran has not been currently employed for several years.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the service-connected disabilities preclude the type of employment for which the Veteran is trained and has experience.  The ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218  , rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R. § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities render him essentially unemployable, regardless of occupation; therefore, the Board finds that TDIU is warranted under 38 C.F.R. § 4.16(a).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal to reopen service connection for a hearing loss disability of the right ear is denied.  

A disability rating in excess of 10 percent for status post fracture of the tips of the cervical spine for any period is denied.  

A disability rating in excess of 10 percent for paresthesias of the left upper extremity, as due to an undiagnosed illness, for any period is denied.  

A disability rating of 10 percent from August 27, 2006, to February 3, 2009, for residuals of a cold weather injury to the left hand is granted; a disability rating in excess of 10 percent from August 27, 2006, to April 29, 2015, and in excess of 30 percent thereafter is denied.  
					
				(ORDER CONTINUED ON THE NEXT PAGE)
A disability rating of 20 percent from August 27, 2006 to April 29, 2015 for suprascapular nerve entrapment of the right upper extremity, with paresthesias, is granted; a disability rating in excess of 20 percent for any period is denied.  

A disability rating of 10 percent from August 27, 2006, to February 3, 2009, for residuals of a cold weather injury to the right hand is granted; a disability rating in excess of 10 percent prior to April 29, 2015, and in excess of 30 percent thereafter, is denied.  

A compensable rating for a hearing loss disability of the left ear, for any period, is denied.  

A compensable rating for post-operative residuals of nasal reconstruction with residual deviation, for any period, is denied.  

A disability rating of 50 percent from August 27, 2006 to April 16, 2015 for PTSD with depressive disorder is granted; a disability rating in excess of 50 percent, for any period, is denied.  


REMAND

Service Connection for Bilateral Eye Disorders

The Veteran seeks service connection for bilateral eye disabilities, claimed as resulting from chemical exposure during the second active duty service period.  Service treatment records confirm that in January 2006, the Veteran sought treatment for corneal abrasions resulting from chemical burns to both eyes during active duty service.  Post-service treatment records for the eyes reflect findings of bilateral lattice degeneration, recurrent dry eyes, heightened light sensitivity, and reduced tear film and prism.  A September 2007 VA clinical outpatient notation indicates an "unspecified corneal disorder."  Finally, the Veteran has reported a continuity of bilateral eye symptomatology, such as dry eyes and light sensitivity, since service separation.  

The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon.  While the Veteran has previously undergone examination of the eyes, the examination reports do not directly address the presence or absence and etiology of a current disorder of the eyes for which service connection may be awarded.  

Accordingly, the issue of service connection for a bilateral eye disorder is REMANDED for the following action:

1.  Schedule a VA examination of the eyes by a qualified examiner.  The claims file shall be made available to the examiner in conjunction with the examination.  The examiner shall physically examine the Veteran's eyes and visual acuity, and perform any necessary clinical tests, as determined by the examiner.  

The examiner is asked to list any current disabilities of the eyes as found on objective clinical examination.  For any disabilities diagnosed, the examiner is asked to state whether it is at least as likely as not (probability of 50 percent or more) that any current disability of the eyes had its onset in service, or is otherwise due to or the result of an in-service disease or injury of the eyes, to include the chemical exposure to the Veteran's eyes during service, as documented within the service treatment records.  A rationale is requested for any opinion expressed.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran the full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


